DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5 are drawn to a device for extruding thermo-mechanically deformable granular materials.
Group II, claims 6-9 are drawn to a method for extruding thermo-mechanically deformable granular materials.
Group III, claims 10-20 are drawn to an extrusion device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 1, 6, and 10 lack unity of invention because the groups do not share the same or corresponding technical feature. Claim 1 is directed to a device for extruding with a special technical feature of “a communication tool formed by a pitch circle section of a cone arranged radially opposite to the filling device.” Claim 6 is directed to a method for extruding thermo-mechanically deformable granular materials with a special technical feature that “wherein the comminution tool comminutes the granular material so that inwardly falling granular material falls into the filling funnel and is subsequently conveyed by the extruder screw, wherein the comminution tool comminutes a supplied material to form a mainly dust-like material so that settling dust fills, compacts and homogenizes intermediate spaces in the granular material in a subsequent shortened compression zone” and Claim 10 is directed to an extrusion device with a special technical feature of an extruder screw provided with “a communication tool … includes a vertical wall extending in the first direction”. Therefore, the special technical features in each of the claims 1, 6, and 10 do not relate to a single general inventive concept and lack the same or corresponding special technical features.
During a telephone conversation with Neil J. Corey on 07/12/2021 a provisional election was made without traverse to prosecute the invention of group III, claims 10-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Claim 13 includes the limitation of “the communication tool is configured to move with respect to the inner wall of the filling funnel” which needs to be interpreted under requirements of 35 U.S.C. 112(f). The specification of the instant application defines “ribs” or “blades” as corresponding structure for the claimed placeholder of “the communication tool”. See the published application for the instant application: paragraph [0043].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 is dependent of claim 11 and recites “the communication tool is configured to move with respect to the inner wall of the filling funnel”, while claim 11 recites “the communication tool is fixed to an inner wall of the filling funnel” which contradicts the subject matter of claim 13 because the communication tool cannot be both fixed and movable to the inner wall, simultaneously. Therefore, the subject matter of the claim 13 is indefinite in view of the subject matter of claim 11.
	Claim 16 is dependent of claim 15 and recites “the ratio of the length and diameter is 1:3” which renders the claimed subject matter vague and indefinite. Claim 15 recites “a ratio of the length and diameter is 1:10” and it is not clear that how a ratio of length to diameter can be 1/10 and at the same time to be 1/3. Therefore, the subject matter of the claim 16 is indefinite in view of the subject matter of claim 15.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schippers (US 3,633,494).
	Schippers (US 3,633,494) discloses a feed extruder (3) wherein the feed hopper (9) of the screw press has at least one stationary, vertically adjustable, radial baffle plate (22), a spiral or helical impeller member (23) preferably conforming substantially with the shape of the contiguous part of the hopper and surrounding and orbiting about the baffle wall or plate (22), and also one or more expeller bodies (35) inside a spiral impeller revolving in the annular space between a conical segment of the hopper and the baffle plates and expeller bodies. (See abstract; column 3, lines 29-41)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A communication tool (22, 23))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Openings (16, 19))][AltContent: textbox (A filling device (9))][AltContent: arrow][AltContent: arrow][AltContent: textbox (An extrusion device (3))]
    PNG
    media_image1.png
    381
    268
    media_image1.png
    Greyscale

[AltContent: textbox (A communication tool (22, 23))]
[AltContent: arrow]

[AltContent: textbox (A filling funnel (10))][AltContent: textbox (An extruder screw (6))]
    PNG
    media_image2.png
    248
    234
    media_image2.png
    Greyscale


Therefore, as to claim 10, Schippers (US ‘494) disclose an extrusion device (3) configured to extrude thermo-mechanically deformable granular materials comprising: an extruder screw (6) provided with, a filling device (9) defining openings (16 and 19) configured to receive a pre-processed material, a filling funnel (10) extending from the filing device (9), a screw shaft (7) extending in a first direction through the filling device (9) and filling funnel (10), and a comminution tool (22, 23) extending between the filling funnel (10) and the filling device (9), wherein the comminution tool (22, 23) is circumferentially spaced apart from the opening and includes a vertical wall extending in the first direction.
	As to claim 11, Schippers (US ‘494) teaches the comminution tool (23) is fixed to an inner wall of the filling funnel (10), opposite the opening.
	As to claim 12, Schippers (US ‘494) discloses the comminution tool (23) has a frustoconical cross-section.
	As to claim 13, Schippers (US ‘494) teaches the comminution tool (22) is configured to move with respect to the inner wall of the filling funnel (10).
	As to claim 14, Schippers (US ‘494) discloses the comminution tool (22) is formed by a plurality of vertically extending ribs.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schippers (US ‘494).
Schippers (US ‘494) disclose all the structural limitations of an extrusion device, as claimed in claims 10-14. Schippers (US ‘494) is silent on a ratio of the length to the diameter of the extruder screw is 1:10, as claimed in claim 15, or a ratio of the length to the diameter of the extruder screw is 1:3, as claimed in claim 16.
However, it would have been obvious for one of ordinary skill in the art at the time of applicant’s invention to modify a ratio of a length to a diameter of the extruder screw is 1/10 or 1/3 in order to improve the workability of the apparatus to have a higher moving force and rate to move the extruding material within the extruder.
As to claim 17, Schippers (US ‘494) teaches a helical screw (23) is fixed to an inner wall of the filling funnel (10).
	As to claim 18, Schippers (US ‘494) discloses blades of the extruder screw are arranged in a first direction and blades of the helical screw are arranged in a second direction, opposite the first.
	As to claim 19, Schippers (US ‘494) teaches the comminution tool has a hardness greater than a hardness of a material intended to be processed.
	As to claim 20, Schippers (US ‘494) discloses the extruder screw has a hardness greater than a hardness of a material intended to be processed.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koch et al. (US 4,117,073) disclose an apparatus for the production of materials pre-plasticized to their final density from high molecular weight powder-form completed mixtures comprising the support 11 is provided, before the beginning of the screw zone 16, with staggered stirrer blades 17, as to .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	08/14/2021